       Case 1:21-cv-01409-CCC-LT Document 6 Filed 09/21/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VIRGIL RIVERS,                              :   CIVIL ACTION NO. 1:21-CV-1409
                                            :
                    Petitioner              :   (Judge Conner)
                                            :
             v.                             :
                                            :
J.L. JAMISON,                               :
                                            :
                    Respondent              :

                                       ORDER

      AND NOW, this 21st day of September, 2021, upon consideration of the

petition (Doc. 1) for writ of habeas corpus, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The petition (Doc. 1) for writ of habeas corpus is DISMISSED
             WITHOUT PREJUDICE.

      2.     The Clerk of Court is DIRECTED to close this case.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
